ORDER
PER CURIAM:
Michael Leslie appeals the motion court’s denial of his Rule 24.035 motion for post-conviction relief without an evidentiary hearing. Mr. Leslie claims that his plea counsel was ineffective in failing to inform him that, because he had previously been remanded to the Missouri Department of Corrections three or more times, under Section 558.019 he would be required to serve a minimum of eighty percent of his five-year sentence before becoming eligible for parole. We have reviewed the briefs of the parties and the record on appeal and find no reversible error. Because a published opinion would have no precedential value, we affirm by this summary order and have furnished the parties with a memorandum setting forth our reasoning.
Judgment affirmed. Rule 84.16(b).